Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2018

                                      No. 04-18-00812-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                v.

     Naomi MARKHAM, Carrie Markham, And Trevor Markham, Individually and as The
              Administrator of The Estate of Joslyn Markham, Deceased,,
                                      Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-01166
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        The reporter’s record was due November 8, 2018. A review of the docketing statement
reflects that records were requested from court reporters, Debra Jimenez and Tracy Plummer.
On November 7, 2018, Ms. Plummer filed a notification of late record, stating her portion of the
record would not be filed because appellant had not paid or made arrangements to pay the
reporter’s fee to prepare the record and appellant was not entitled to the record without paying
the fee. See TEX. R. APP. P. 34.6(b), 35.3(b). Thereafter, on November 9, 2018, court reporter,
Debra Jimenez, filed the portion of the reporter’s record for which she was responsible. Based
on these filings, we ordered appellant to provide written proof to this court that: (1) Ms.
Plummer’s fee had been paid or arrangements satisfactory to Ms. Plummer had been made to pay
her fee; or (2) appellant was entitled to the record without prepayment of Ms. Plummer’s fee.
See TEX. R. APP. P. 35.3(b).

         After our order issued, Ms. Plummer filed her portion of the reporter’s record for which
she was responsible on November 16, 2018. Three days later, we also received a reporter’s
record from court reporter, Delcine Benavides. Our clerk’s office then contacted appellant to
confirm whether the reporter’s record was complete. On November 26, 2018, appellant filed a
letter, stating all records material to this appeal have been filed. In its letter, appellant also
requested this matter proceed.

       Accordingly, because it now appears the appellate record is complete, we ORDER
appellant to file its appellant’s brief in this court on or before December 20, 2018.
      We further order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court